310 F.2d 708
William Thomas SHIELDS, Appellant-Movant,v.UNITED STATES of America, Appellee-Respondent.
No. 14966.
United States Court of Appeals Sixth Circuit.
Dec. 11, 1962.

1
Joseph A. Brant, Court appointed, Cincinnati, Ohio, for appellant.


2
Arthur L. Brooks, Jr., Asst. U.S. Atty., Lexington, Ky., for appellee, Bernard T. Moynahan, Jr., U.S. Atty., Lexington, Ky., on the brief.


3
Before WEICK and O'SULLIVAN, Circuit Judges, and BOYD, District Judge.

ORDER.

4
This cause came on to be heard on the briefs, argument of counsel and the full record in the case, from which it appears the appellant was convicted and sentenced in the District Court for the Eastern District of Kentucky on a two-count indictment charging the forgery of a United States Treasury check and the uttering of the same respectively, both counts involving alleged violations of Title 18 U.S.C. 495.


5
Appellant was given five years imprisonment by the District Judge on each count, the sentences to be served consecutively.  Appellant filed in the District Court a 'Motion to Correct Judicial Process,' and this appeal is taken from the court's denial of same, appellant here raising the sole question, 'whether District Courts of the United States have the power to impose consecutive sentences on different counts in the same indictment';


6
And it appearing that the separate counts of the indictment herein charge separate and distinct offenses, Marshall v. United States, 299 F.2d 141 (C.A. 10), 1962, and that the imposition of consecutive sentences for same is discretionary with the District Court pursuant to power inherent in the court, Papalardo v. United States, 260 F.2d 326 (C.A. 6), 1958; Sherman v. United States, 241 F.2d 329 (C.A. 9), 1957, cert. denied, 354 U.S. 911, 77 S.Ct. 1299, 1 L.Ed.2d 1429; Carmack v. United States, 296 F.2d 893 (C.A. 10), 1961; Swepston v. United States, 289 F.2d 166 (C.A. 8), 1961, cert. denied,  369 U.S. 812, 82 S.Ct. 689, 7 L.Ed.2d 612; Smith v. Taylor, 297 F.2d 927 (C.A. 10), 1962; and Marshall v. United States, supra;


7
IT IS THEREFORE ORDERED AND ADJUDGED that the consecutive sentences herein imposed are valid and the judgment of the District Court is affirmed.